Consent of Independent Registered Public Accounting Firm Board of Directors and Stockholders Trans-Lux Corporation Norwalk, Connecticut We hereby consent to the use in this Amendment No. 1 to the Registration Statement 333-182870 on Form S-1 of our report dated April 16, 2012, relating to the consolidated financial statements of Trans-Lux Corporation, which is contained in that Registration Statement. We also consent to the reference to us under the caption “Experts” in the Prospectus. /s/ BDO USA, LLP New York, New York December 20, 2012
